FILED
                            NOT FOR PUBLICATION                              FEB 3 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


BENITO DOMINGUEZ,                                No.   15-71579

              Petitioner,                        Agency No. A070-223-487

 v.
                                                 MEMORANDUM*
DANA J. BOENTE, Acting Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted January 18, 2017**

Before:      TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

      Benito Dominguez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen, Avagyan v. Holder, 646 F.3d

672, 674 (9th Cir. 2011), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Dominguez’s motion to

reopen as untimely, where he filed it over twelve years after the final

administrative order of removal, see 8 C.F.R. § 1003.2(c)(2), and he failed to

establish the due diligence required for equitable tolling of the filing deadline, see

Avagyan, 646 F.3d at 679 (equitable tolling is available to an alien who is

prevented from timely filing a motion to reopen due to deception, fraud, or error,

as long as the alien exercises due diligence in discovering such circumstances).

      In light of this disposition, we do not reach Dominguez’s remaining

contentions regarding the alleged ineffective assistance of prior counsel, his

compliance with the procedural requirements of Matter of Lozada, 19 I. & N. Dec.

637 (BIA 1988), or his eligibility for adjustment of status.

      PETITION FOR REVIEW DENIED.




                                           2                                     15-71579